          Case 2:20-cv-00857-JKS Document 27 Filed 03/17/21 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF CALIFORNIA

WENDY FONG,
                                                            No. 2:20-cv-00857-JKS
                       Petitioner,
                                                                   ORDER
                     vs.                                 [Re: Motion at Docket No. 24]

MICHAEL PALLARES, Acting Warden,
Central California Women’s Facility,

                       Respondent.


       This Court denied Wendy Fong, a state prisoner proceeding pro se, habeas relief and a

certificate of appealability on January 25, 2021. Docket Nos. 21, 22. Fong filed an undated and

unsigned notice of appeal with this Court, which was docketed on February 26, 2021. Docket

No. 23. At Docket No. 24, Fong filed a request for a certificate of appealability. Because this

Court has already denied Fong a certificate of appealability, it appears that she inadvertently

filed her motion with this Court rather than the Court of Appeals.

       IT IS THEREFORE ORDERED THAT the Clerk of Court is respectfully directed to

transfer Fong’s Motion for a Certificate of Appealability at Docket No. 24 to the Ninth Circuit

Court of Appeals.

       Dated: March 17, 2021.

                                                                /s/James K. Singleton, Jr.
                                                              JAMES K. SINGLETON, JR.
                                                             Senior United States District Judge
